DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

At best, Tommy et al (US 20180225274) teaches in the abstract and ¶126-129 “Systems and methods for assessing quality of input text using recurrent neural networks”. The teaching includes “The proposed system 100 assesses the input text based on plurality of parameters, for example, error correction, coherence (comparison of each word within the same sentence and across sentences), clarity and correctness, and intelligent generates and assigns a weightage to each of these parameters, and generates a score for the input text that indicates quality of the input text”, but excludes the limitations as discussed above.
At best, Cui et al (US 20210142002) teaches in ¶56, ¶56 and ¶76 “training a matching model with a neural network using the subject word as a positive label and one or more other subject words other than the subject word as negative labels; and determining the labels associated with the sentences using the trained matching model”, but excludes the limitations as discussed above.
At best, Doornenbal et al (US 20180365323) teaches in ¶4-6 & ¶33 “The method further includes filtering out one or more snippets from the plurality of snippets when one or more snippet filtering conditions is met, ranking the plurality of snippets into an ordered list of snippets for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KEVIN KY/Primary Examiner, Art Unit 2669